                                          Case 3:18-cv-06017-WHO Document 21 Filed 09/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     KEVIN A. GEARHART,                             Case No. 18-cv-06017-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER REOPENING ACTION;
                                   9
                                                 v.
                                                                                        ORDER DISMISSING PETITION
                                  10     JOSIE GASTELO,                                 WITH LEAVE TO AMEND
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This federal habeas action was stayed at petitioner Gearhart’s request so that he
                                  14   could exhaust claims in state court. (Dkt. No. 18.) Gearhart now moves to reopen and has
                                  15   filed a first amended petition. (Dkt. No. 20.) Accordingly, the stay is DISSOLVED and
                                  16   the action is REOPENED. The Clerk shall modify the docket to reflect this.
                                  17          The first amended petition cannot proceed as is. It states without elaboration what
                                  18   claims he wants to pursue and it does not appear on this Court’s form. A federal habeas
                                  19   petition must state claims for relief and provide specific facts in support of each claim.
                                  20   Accordingly, the first amended petition is DISMISSED with leave to file an amended
                                  21   petition on this Court’s form on or before November 16, 2020. The amended petition
                                  22   must include the caption and civil case number used in this order (18-06017 WHO (PR))
                                  23   and the words SECOND AMENDED PETITION on the first page. Because an amended
                                  24   petition completely replaces the previous petitions, Gearhart must include in his second
                                  25   amended petition all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d
                                  26   1258, 1262 (9th Cir. 1992). He may not incorporate material from a prior petition by
                                  27   reference. Failure to file an amended petition on this Court’s form by November 16, 2020
                                  28   will result in the dismissal of this action under Federal Rule of Civil Procedure 41(b) for
                                          Case 3:18-cv-06017-WHO Document 21 Filed 09/30/20 Page 2 of 2




                                   1   failure to prosecute.
                                   2          The Clerk shall amend the docket to reflect that Josie Gastelo, the warden of the
                                   3   prison in which petitioner is housed, is the sole respondent in this action. Petitioner also
                                   4   named Rosemary Ndoh as a respondent in addition to Gastelo. Gastelo, not Ndoh, is the
                                   5   sole proper respondent here, as she is the custodian having day-to-day control over
                                   6   petitioner, the only person who can produce “the body” of the petitioner. Brittingham v.
                                   7   United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese, 786 F.2d 414,
                                   8   416 (D.C. Cir. 1986)). The Clerk shall terminate Ndoh as a respondent.
                                   9          IT IS SO ORDERED.
                                  10   Dated: September 30, 2020
                                                                                         _________________________
                                  11
                                                                                         WILLIAM H. ORRICK
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
